DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-25 are pending. Claim 2 has been canceled.
The foreign priority document JP 2018-077035 filed on April 12, 2018 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Ichikawa et al. (JP 2013-047211, with machine translation).
With regard to claims 16 and 17, Ikeda et al. teach a photoacid generator comprising a sulfonium salt of formula (1):

    PNG
    media_image1.png
    211
    349
    media_image1.png
    Greyscale
 (abstract, par.0006-0009).
In the sulfonium salt of formula (1), R1-R4 may be a fluorine atom, a bromine atom, or a perfluoroalkyl group with 1-4 carbon atoms, R5 may be a halogen atom or halogenated alkyl group, p=0-5, and X- is a monovalent anion (par.0009).
Ikeda et al. further teach that the cation of the sulfonium salt may be represented by the formulas (C-7) and (C-8): 

    PNG
    media_image2.png
    109
    203
    media_image2.png
    Greyscale
 (par.0022).
The cation of formula (C-7) is equivalent to the cation of the salt of formula (I) in claim 16, wherein R1-R5 are fluorine atoms, m5=1, m6=0, m7=0, and m8=0.
The cation of formula (C-8) is equivalent to the cation of the salt of formula (I) in claim 16, wherein R1-R4 are fluorine atoms, R5 is a perfluoroalkyl group with 1 carbon atom, m5=1, m6=0, m7=0, and m8=0.
Ikeda et al. further teach that the anion X- may be an anion taught by Ichikawa et al. (JP2013-047211) (par.0039), but fail to specifically teach an anion AI- of formula (I-A).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an anion of Ichikawa et al. as anion X- in the sulfonium salts of Ikeda et al.
Ichikawa et al. teach anions of formula:

    PNG
    media_image3.png
    118
    201
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    124
    194
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    167
    164
    media_image5.png
    Greyscale
(par.0065).
The anions of formula (I-a-1) and (I-a-6) are equivalent to an anion AI- of formula (I-A) in claim 16, wherein Q1 and Q2 are fluorine atoms, L1 is represented by the formula (b1-4) wherein Lb8 is a divalent hydrocarbon group with 1 carbon atom, and Y1 is an unsubstituted alicyclic hydrocarbon with 10 or 6 carbon atoms.
The anion of formula (I-a-3) are equivalent to an anion AI- of formula (I-A) in claim 16, wherein Q1 and Q2 are fluorine atoms, L1 is represented by the formula (b1-4) wherein Lb8 is a single bond, and Y1 is an alicyclic hydrocarbon with 10 carbon atoms wherein a -CH2- group is replaced by -CO-.
Therefore, the photoacid generators of Ikeda modified by Ichikawa meet the limitations of claims 16 and 17.
With regard to claim 18, Ichikawa et al. teach a positive resist composition comprising a photoacid generator and a resin whose solubility increases by the action of an acid(par.0008). The resin comprises a structural unit containing an acid dissociable group (par.0007).
With regard to claim 19, Ichikawa et al. teach a resin comprising the repeating units of formulas:

    PNG
    media_image6.png
    120
    190
    media_image6.png
    Greyscale
(par.0215).
The first repeating unit above is equivalent to a repeating unit of formula (a1-1), wherein Ra4 is a methyl group, La1 is -O-, Ra6 is an alkyl with 2 carbon atoms, and m1=0.
The second repeating unit above is equivalent to a repeating unit of formula (a1-2), wherein Ra5 is a methyl group, La2 is -O-, Ra7 is an alkyl with 2 carbon atoms, and n1’=0.
With regard to claim 21, Ichikawa et al. teach a process comprising the steps of: applying the resist composition onto a support and drying to form a resist film, exposing the resist film, performing post-exposure baking and developing (par.0007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Ichikawa et al. (JP 2013-047211, with machine translation) as applied to claim 18 and in further view of Cameron et al. (US Patent 6,200,728).
With regard to claim 20, Ikeda modified by Ichikawa teach the photoresist of claim 18 (see paragraph 5 above), but fail to teach that the photoresist comprises a salt generating an acid having acidity lower than that of the acid generated by the acid generator.
Cameron et al. teach a photoresist composition comprising a blend of photoacid generators. Photoacid generator blends produce photoacids that differ in acid strength, and it is preferable to use a blend of a photoacid generator generating a strong acid and a photoacid generator generating a weak acid (abstract and column 1, lines 64-column 2, line 2). The blend of acid generators can provide the optimal balance of properties for a photoresist (column 3, lines 17-20).
Cameron et al. teach that the fluorinated sulfonic acids are considered strong acids (column 2, lines 12-13).
The acid generator of Ikeda modified by Ichikawa generates a fluorine-substituted sulfonic acid. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a photoacid generator capable of generating a weak acid into the photoresist of Ikeda modified by Ichikawa, in order to provide an optimal balance of properties for the photoresist.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Ichikawa et al. (JP 2013-047211, with machine translation) and in further view of Mizutani et al. (US 2003/00194641).
With regard to claim 22, Ikeda et al. teach a photoacid generator comprising a sulfonium salt of formula (1):

    PNG
    media_image1.png
    211
    349
    media_image1.png
    Greyscale
 (abstract, par.0006-0009).
In the sulfonium salt of formula (1), R1-R4 may be a fluorine atom, a bromine atom, or a perfluoroalkyl group with 1-4 carbon atoms, R5 may be a halogen atom or halogenated alkyl group, p=0-5, and X- is a monovalent anion (par.0009).
Ikeda et al. further teach that the cation of the sulfonium salt may be represented by the formulas (C-7) and (C-8): 

    PNG
    media_image2.png
    109
    203
    media_image2.png
    Greyscale
 (par.0022).
The cation of formula (C-7) is equivalent to the cation of the salt of formula (I) in claim 22, wherein R1-R5 are fluorine atoms, m5=1, m6=0, m7=0, and m8=0.
The cation of formula (C-8) is equivalent to the cation of the salt of formula (I) in claim 22, wherein R1-R4 are fluorine atoms, R5 is a perfluoroalkyl group with 1 carbon atom, m5=1, m6=0, m7=0, and m8=0.
Ikeda et al. further teach that the anion X- may be an anion taught by Ichikawa et al. (JP2013-047211) (par.0039), but fail to specifically teach an anion AI- of formula (I-A).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an anion of Ichikawa et al. as anion X- in the sulfonium salts of Ikeda et al.
Ichikawa et al. teach anions of formula:

    PNG
    media_image3.png
    118
    201
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    124
    194
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    167
    164
    media_image5.png
    Greyscale
(par.0065).
The anions of formula (I-a-1) and (I-a-6) are equivalent to an anion AI- of formula (I-A) in claim 22, wherein Q1 and Q2 are fluorine atoms, L1 is represented by the formula (b1-4) wherein Lb8 is a divalent hydrocarbon group with 1 carbon atom, and  Y1 is an unsubstituted alicyclic hydrocarbon with 10 or 6 carbon atoms.
The anion of formula (I-a-3) are equivalent to an anion AI- of formula (I-A) in claim 22, wherein Q1 and Q2 are fluorine atoms, L1 is represented by the formula (b1-4) wherein Lb8 is a single bond, and Y1 is an alicyclic hydrocarbon with 10 carbon atoms wherein a -CH2- group is replaced by -CO-.
Ichikawa et al. further teach a positive resist composition comprising a photoacid generator and a resin whose solubility increases by the action of an acid(par.0008). The resin comprises a structural unit containing an acid dissociable group (par.0007).
However, Ikeda et al. and Ichikawa et al. fail to teach that the positive resist composition comprises a carboxylic acid salt.
Mizutani et al. teach a positive resist composition comprising (A) which is decomposed by the action of acid to increase solubility in an alkali developing solution and (B) a compound capable of generating an acid upon irradiation of an actinic acid radiation (abstract). It is preferable to use a combination of a compound (B1) capable of generating an organic sulfonic acid upon irradiation of an actinic ray or radiation and a compound (B2) capable of being decomposed upon irradiation to an actinic ray or radiation to generate a carboxylic acid (par.0081).
Mizutani et al. further teach compounds (B2) which are carboxylic acid salts. By using such compounds, the sensitivity, resolution and exposure margin are improved (par.0092-0093).
The positive resist composition of Ikeda modified by Ichikawa comprises a compound capable of generating an organic sulfonic acid upon irradiation of an actinic ray or radiation.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a carboxylic acid salt capable of generating a carboxylic acid of Mizutani et al. in the positive resist composition of Ikeda modified by Ichikawa, in order to improve the sensitivity, resolution and exposure margin.
The positive resist composition of Ikeda modified by Ichikawa and Mizutani is equivalent to the resist composition in claim 22.
With regard to claim 23, Ichikawa et al. teach the anions of formula:

    PNG
    media_image3.png
    118
    201
    media_image3.png
    Greyscale
and
    PNG
    media_image5.png
    167
    164
    media_image5.png
    Greyscale
(par.0065), which are equivalent to an anion AI- of formula (I-A), wherein Y1 is an unsubstituted alicyclic hydrocarbon with 10 or 6 carbon atoms.
With regard to claim 24, Ichikawa et al. teach a resin comprising the repeating units of formulas:

    PNG
    media_image6.png
    120
    190
    media_image6.png
    Greyscale
(par.0215).
The first repeating unit above is equivalent to a repeating unit of formula (a1-1), wherein Ra4 is a methyl group, La1 is -O-, Ra6 is an alkyl with 2 carbon atoms, and m1=0.
The second repeating unit above is equivalent to a repeating unit of formula (a1-2), wherein Ra5 is a methyl group, La2 is -O-, Ra7 is an alkyl with 2 carbon atoms, and n1’=0.
With regard to claim 25, Ichikawa et al. teach a process comprising the steps of: applying the resist composition onto a support and drying to form a resist film, exposing the resist film, performing post-exposure baking and developing (par.0007).

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
Ikeda et al. (JP 2017-008014, with machine translation) teach a photoacid generator comprising a sulfonium salt of formula (1):

    PNG
    media_image1.png
    211
    349
    media_image1.png
    Greyscale
 (abstract, par.0006-0009), wherein X- is a monovalent anion (par.0009).
Ikeda et al. further teach that the cation of the sulfonium salt may be represented by the formulas (C-7) and (C-8): 

    PNG
    media_image2.png
    109
    203
    media_image2.png
    Greyscale
 (par.0022).
However, Ikeda et al. fail to teach the salt in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify Suzuki and obtain the salt in claim 1.
Suzuki (US 2015/0198885) teach a sulfonium salt of formula (S-21):

    PNG
    media_image7.png
    174
    255
    media_image7.png
    Greyscale
(par.0056).
	This salt is equivalent to a salt of formula (I) in claim 9, wherein R1-R5 are chlorine atoms, R8 is an alkyl group with 9 carbon atoms and one -CH2- is replaced by -O-, m6=0, m7=0, m5=2, m8=1, AI- is an anion of formula PF6-.
	The anion of the salt (S-21) does not meet the limitations of claim 9.
There are no prior art teachings that would motivate one of ordinary skill to modify Suzuki and obtain the salt in claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
- the rejection of claims 1, 3-6, and 8 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Ichikawa et al. (JP 2013-047211, with machine translation) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Ichikawa et al. (JP 2013-047211, with attached machine translation) as applied to claim 5 and in further view of Cameron et al. (US Patent 6,200,728) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for the new claims 16-25 are shown in paragraphs 4-7 above.
The examiner would like to note that in the new claim 16, Y1 is defined as alicyclic hydrocarbon group having 3 to 18 carbon atoms which may have a substituent and -CH2- included in the alicyclic hydrocarbon may be replaced by -O-, -SO2- or -CO-. The substitutions are optional, so an unsubstituted alicyclic hydrocarbon group having 3 to 18 carbon atoms meets the claim limitations.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722